Citation Nr: 1719718	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO. 12-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a skin disability, to include solar elastosis, benign lentigo, xerosis cutis, pruritus, and nummular dermatitis, as due to herbicide exposure.

2. Entitlement to service connection for a kidney disability, to include right renal mass and renal insufficiency, as due to herbicide exposure or as due to blunt force trauma.



ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1962 to January 1971. The Veteran died in October 2013, and the appellant is the Veteran's surviving spouse and has been accepted as a substitute in this case.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2017, the Board remanded the Veteran's claims for additional development. The claims have since returned to the Board for further consideration.


FINDINGS OF FACT

1. Skin disease was not shown in service; and, the preponderance of the evidence fails to establish that solar elastosis, benign lentigo, xerosis cutis, pruritus, and nummular dermatitis are related to service or to herbicide agent exposure.

2. Kidney disease was not shown in service; and, the preponderance of the evidence fails to establish right renal mass and renal insufficiency are related to service or to herbicide agent exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability, to include solar elastosis, benign lentigo, xerosis cutis, pruritus, and nummular dermatitis, as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a kidney disability, to include right renal mass and renal insufficiency, as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.
As noted above, in March 2017, the Board remanded the skin disability and kidney disability service connection issues to the AOJ for additional development. The Board received a VA addendum opinion in March 2017. Under the circumstances, the Board finds that there has been substantial compliance with its remand directives. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

III. Herbicide Agent Exposure

Service connection may be granted on a presumptive basis for certain diseases, associated with exposure to herbicide agents. 38 C.F.R. § 3.307(a)(6).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, a Veteran may establish service connection with proof of direct causation. 38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
IV. Skin Disability

The Veteran's medical records document diagnoses of various skin diseases to include solar elastosis, benign lentigo, xerosis cutis, pruritus, and nummular dermatitis during the appeal period.

The service treatment records (STRs) do not show complaint, treatment, or diagnosis of skin diseases or problems during the Veteran's military service.

The Veteran's service personnel records verify that he served in Vietnam, during the Vietnam War. Therefore, he is presumed to have been exposed to herbicides. The law presumes service connection for many disabilities for Veterans who were so exposed. See 38 C.F.R. §§ 3.307, 3.309.

The Veteran contended that his skin disability was a result of his exposure to Agent Orange in Vietnam.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his skin disability is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, skin disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's skin disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The two skin disabilities associated with herbicide exposure-chloracne and porphyria cutanea tarda-need to have manifested within one year of herbicide exposure. The first showing of the Veteran's skin disabilities (none of which were diagnosed as chloracne or porphyria cutanea tarda) was in 2008, which is more than 35 years following service discharge and tends to weigh against a relationship to Agent Orange exposure.

In a March 2017 opinion, a VA examiner opined that the Veteran's skin disabilities were less likely than not due to due to his service, to include as a result of herbicide exposure (including Agent Orange) during active service. The examiner reasoned that a review of the medical record did not show manifestations sufficient to identify chronic skin disabilities, nor sufficient observation to establish chronicity during military service nor proximate to military service. 

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for skin disability as due to herbicide exposure. Specifically, § 3.309(e) provides a list of diseases which will be service-connected on a presumptive basis if the Veteran was exposed to herbicides during service. While the list is extensive, it does not include any of the skin diseases that the Veteran was diagnosed with during his lifetime. Thus, presumptive service connection cannot be presumed for solar elastosis, benign lentigo, xerosis cutis, pruritus, or nummular dermatitis. Furthermore, the Veteran has not submitted, and the Board is not aware of, any medical evidence linking herbicide exposure to the Veteran's diagnosed skin diseases.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a skin disability as due to Agent Orange exposure. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
V. Kidney Disability

During the appeal period, the record indicates diagnoses of right renal mass and chronic renal insufficiency.

The Veteran had indicated that his kidney disability was due to Agent Orange exposure. He claimed that he came in contact with herbicide chemicals on his skin and it filtered to his kidney. He also indicated that his kidney disability was also directly related to service because of the blunt force of jumping from the airplanes while on active duty.

During the appeal period, the Veteran had not been afforded a VA examination for compensation purposes for his kidney disability.

The Veteran's service personnel records verify that he served in Vietnam, during the Vietnam War. Therefore, he is presumed to have been exposed to herbicides. The law presumes service connection for many disabilities for Veterans who were so exposed. See 38 C.F.R. §§ 3.307, 3.309. The Board notes, however, the Veteran's kidney disability is not included in the list of presumptive diseases. Regardless, service connection may still be established with proof of direct causation. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some disabilities based on exposure to Agent Orange does not preclude direct service connection for other disabilities based on exposure to Agent Orange"); cf. Combee, 34 F.3d 1039, 1042.

In a June 2016 VA opinion, the examiner stated that a review of the medical record had not shown manifestations sufficient to identify a chronic kidney disability, nor sufficient observation to establish chronicity during military service, nor proximate to military service.

In the March 2017 VA opinion, the examiner stated that medical literature does not support the claim of kidney disease, diagnosed as right renal mass and chronic renal insufficiency, as due to blunt force sustained while jumping out of aircraft.

The VA examiner opined that the Veteran's kidney disability was less likely than not due to due to his service, to include as a result of herbicide exposure (including Agent Orange) during active service.

The Veteran had contended that his kidney disability was a result of his exposure to Agent Orange in Vietnam. The Veteran contended that Agent Orange was exposed to his skin, which then was filtered to his kidneys, resulting in the disability. The Veteran has also contended that blunt force trauma contributed to the Veteran's kidney disability.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his kidney disability is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau, 492 F.3d 1372, 1377; Davidson, 581 F.3d 1313. However, kidney disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's kidney disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for kidney disability as due to include herbicide exposure. Specifically, 38 C.F.R. § 3.309(e) provides a list of diseases which will be service-connected on a presumptive basis if the Veteran was exposed to herbicides during service. While the list is extensive, it does not include kidney disease. Thus, presumptive service connection cannot be presumed for kidney disease. Furthermore, the examiner concluded the preponderance of the evidence was against the correlation of blunt force trauma to a chronic kidney disability. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a kidney disability as due to include Agent Orange exposure. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361.


ORDER

Entitlement to service connection for a skin disability, to include solar elastosis, benign lentigo, xerosis cutis, pruritus, and nummular dermatitis, as due to herbicide exposure is denied.

Entitlement to service connection for a kidney disability, to include right renal mass and renal insufficiency, as due to herbicide exposure or as due to blunt force trauma, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


